DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kasahara et al. (WO 2016/129655) is the closest prior art, but does not teach exposed particles on the one side surface of the support where the resin composition layer is formed having an average maximum height of 1.0 µm or less.
The prior art cited Yokota et al. (US 2013/0108861) teaches exposed particles (see fig. 1 for example).  However, the particles exposed are not on the one side surface of the support where the resin composition layer is formed, which distinguishes the art from the claims. The prior art cited Araki et al. (US 2019/0269010) teaches the importance of the particle diameter (para. 62), but these particles are also not on the one side surface of the support where the resin composition layer is formed. The instant specification shows the criticality of the claimed size and placement of the exposed particles.  Table 1 shows the support coated with exposed particles, A1 and A2 reading on the claimed size while A3 is outside the claimed size. The examples show that when A1 and A2 are used there is an absence of coarse recesses, but when A3 is used, there is a presence of a coarse recess.  Further, each of the examples and comparative examples uses B1 for the resin of the interlayer insulating layer, which does contain particles within the size range claimed (table 2, component (e), spherical silica 0.5 µm), yet the absence of coarse recesses only occur when the particles on the surface of the support are within the claimed range.  The prior art references discussed above do teach particles within the interlayer insulating layer, but as can be seen from the examples in the specification, these particles do not lead to the presence or absence of coarse recesses, showing that the placement of the exposed particles on the one side surface of the support where the resin composition layer is formed is critical.
The double patenting rejections are overcome due to the claim amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767